Citation Nr: 9907763	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an increased (compensable) rating for 
tinnitus.

3.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1973 
to June 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  

The issues of entitlement to an increased (compensable) 
rating for tinnitus and entitlement to service connection for 
right ear hearing loss are addressed in the decision below.  
The issue of is entitlement to an increased (compensable) 
rating for left ear hearing loss is addressed in the REMAND 
following the ORDER in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's tinnitus is productive of subjective 
complaints of constant ringing.

3.  The veteran currently has right ear hearing loss, that is 
related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The schedular criteria for 10 percent evaluation for 
tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.85, 4.87, 
Diagnostic Code 6260 (1998).

2.  Right ear hearing loss was incurred by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

The Board finds that the veteran's claim for a compensable 
evaluation for tinnitus is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are met.  38 C.F.R. 
§ 4.31.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1; see Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999). 

The veteran was granted service connection for tinnitus in a 
January 1997 rating decision.  That decision was based on 
evidence that included the veteran's service medical records 
and findings in an October 1996 VA examination.  The 
noncompensable evaluation has remained in effect and is the 
subject of this appeal.

In the October 1996 VA examination report, the veteran 
reported a three year history of noise exposure to military 
aircraft, during service.  He indicated that his tinnitus had 
its onset in 1976, and that it affected him bilaterally, 
periodically, one or two times per week.  He stated that it 
was bothersome, and was like a loud ringing.  There was no 
diagnosis made of an ear or hearing problem associated with 
the veteran's complaints of tinnitus.  There was normal 
middle ear pressure and tympanic compliance.  

Contrary to what the veteran reportedly stated in the October 
1996 VA examination, the veteran later indicated, in both his 
notice of disagreement and his substantive appeal, that the 
ringing in his ears was constant.  In his substantive appeal, 
he stated that he had to have a fan or radio playing at night 
to distract him from the ringing.  

The RO assigned a noncompensable evaluation for the veteran's 
tinnitus under 38 C.F.R. § 4.87b, Diagnostic Code 6260.  
According to that rating code, a 10 percent evaluation 
requires evidence of persistent tinnitus, as a symptom of a 
head injury, concussion, or acoustic trauma.  There is no 
higher evaluation provided under that rating code provision.

As noted earlier, the record reflects that the veteran 
reported exposure to military aircraft in service, for three 
years.  In that regard, the Board notes that the RO granted 
the veteran service connection for tinnitus and for left ear 
hearing loss, based on his history of noise exposure in 
service.  Although the veteran initially described his 
tinnitus as periodic, occurring once or twice a week, he 
subsequently indicated in two statements that his tinnitus 
was constant.  As such, the Board finds that there is an 
approximate balance of positive and negative evidence in this 
case, such that, resolving the benefit of the doubt in the 
veteran's favor, a 10 percent evaluation for tinnitus is 
granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
56.

The Board has considered the history of the veteran's 
tinnitus, as well as the current clinical manifestations of 
this disability and its effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  However, the veteran's 
tinnitus does not warrant an evaluation in excess of 10 
percent.  See 38 C.F.R. § 4.1.  

Moreover, the record does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's tinnitus.  In that regard, there is no 
convincing evidence of record that the veteran's tinnitus has 
caused marked interference with employment (that is, beyond 
that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or 
otherwise render impracticable the application of the regular 
schedular standards.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell, 9 Vet. App. at 338-
9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

II.  Service Connection

The Board finds that the veteran's claim for service 
connection for right ear hearing loss is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107.  See Epps v. Gober, 
126 F. 3d 1464, 1468 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in a light 
most favorable to the claim.  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to the extent possible.

In establishing service connection for defective hearing, the 
focus is on the veteran's current condition.  If there is a 
current disability, evidence must be submitted that 
establishes a causal connection between service and the 
current disability.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
Thus, service connection may be established even though the 
veteran may not have had hearing loss at separation from 
service.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when there is an auditory threshold 
of 40 decibels or greater in frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz; or, when at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz have an 
auditory threshold of 26 decibels or more; or, when speech 
recognition scores are less than 94 percent using the 
Maryland CNC Test.  38 C.F.R. § 3.385.

The veteran's service medical records are negative for any 
evidence of right ear hearing loss.  Following separation 
from service, in December 1996, the veteran underwent a VA 
audio examination, and the average pure tone threshold for 
the veteran's right ear was 23 decibels.  Speech recognition 
in the right ear was 98 percent.  The Board notes that the 
veteran had one auditory threshold of 55 decibels, at 4000 
Hertz, which is considered impaired hearing under 38 C.F.R. 
§ 3.385.  The veteran reported a three year history of noise 
exposure to aircraft during service. 

A private audiometric evaluation, dated in August 1996, from 
Miracle Ear, indicates that the veteran's speech 
discrimination in his right ear was 88 percent.  That report 
does not specify the pure tone decibel readings. 

The Board acknowledges that there is no evidence of right ear 
hearing loss upon service separation, although there is 
evidence that the veteran currently has right ear hearing 
loss, as described above.  In light of the veteran's history 
of in-service acoustic trauma, which the RO has accepted for 
granted service connection for left ear hearing loss and for 
tinnitus, the Board finds that there is an approximate 
balance of positive and negative evidence, such that, 
resolving the benefit of the doubt in the veteran's favor, 
service connection is granted for right ear hearing loss.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.







ORDER

A 10 percent evaluation for tinnitus is granted.

Service connection for right ear hearing loss is granted.




REMAND

In light of the Board's favorable determination regarding 
service connection for right ear hearing loss, the issue of 
entitlement to an increased (compensable) evaluation for left 
ear hearing loss must be REMANDED, so that the veteran's 
hearing can be evaluated based on bilateral hearing.  

As such, this case is REMANDED to the RO for the following 
action:


The RO should re-evaluate the veteran's 
claim for an increased (compensable) 
evaluation for left ear hearing loss, 
considering that he is now service-
connected for right ear hearing loss as 
well.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate time period 
to respond before the record is returned 
to the Board for review.  


The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires in connection with his current appeal.  
No action is required of the veteran until he is notified.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


